        Case 3:20-cv-06018-MMC Document 58 Filed 03/08/21 Page 1 of 5




 1 Jennifer C. Pizer (CA Bar No. 152327)                     Jeffrey B. Dubner (DC Bar No. 1013399)
   Lambda Legal Defense and Education Fund                   (admitted pro hac vice)
 2 4221 Wilshire Blvd., Suite 280                            Kristen Miller (DC Bar No. 229627)
   Los Angeles, CA 90010                                     (admitted pro hac vice)
 3
   (213) 590-5903                                            Sean A. Lev (DC Bar. No. 449936)
 4 jpizer@lambdalegal.org                                    (admitted pro hac vice)
                                                             Democracy Forward Foundation
 5 M. Currey Cook (NY Bar No. 4612834)                       P.O. Box 34553
   (admitted pro hac vice)                                   Washington, DC 20043
 6 Lambda Legal Defense and Education Fund                   jdubner@democracyforward.org
                   th
 7 120 Wall St., 19 Fl.                                      kmiller@democracyforward.org
   New York, New York 10005                                  slev@democracyforward.org
 8 ccook@lambdalegal.org                                     Telephone: (202) 448-9090
   Telephone: (212) 809-8585
 9                                                           Kathryn E. Fort (MI Bar No. 69451)
   Sasha Buchert (OR Bar No. 070686)                         (admitted pro hac vice)
10 (admitted pro hac vice)                                   Michigan State University College of Law
11 Lambda Legal Defense and Education Fund                   Indian Law Clinic
   1776 K Street, N.W., 8th Floor                            648 N. Shaw Lane
12 Washington, DC 20006-2304                                 East Lansing, M.I. 48824
   Sbuchert@lambdalegal.org                                  fort@msu.edu
13 Telephone: (202) 804-6245                                 Telephone: (517) 432-6992
14 Counsel for Plaintiffs                                    Counsel for Plaintiffs
15
                                  UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
17
   CALIFORNIA TRIBAL FAMILIES COALITION,                        Case No. 3:20-cv-6018-MMC
18 YUROK TRIBE, CHEROKEE NATION, FACING

19 FOSTER CARE IN ALASKA, ARK OF
   FREEDOM ALLIANCE, RUTH ELLIS CENTER,
20 and TRUE COLORS, INC.,

21                 Plaintiffs,
                        v.                                      JOINT STIPULATED REQUEST AND
22
                                                                [PROPOSED] ORDER TO ENLARGE
23 ALEX AZAR, in his official capacity as Secretary of          BRIEFING SCHEDULE
   Health and Human Services, LYNN A. JOHNSON,
24 in her official capacity as Assistant Secretary for the
   Administration for Children and Families, U.S.
25 DEPARTMENT OF HEALTH AND HUMAN
   SERVICES, and ADMINISTRATION FOR
26
   CHILDREN AND FAMILIES,
27
                    Defendants.
28
     JOINT STIPULATED REQUEST RE: BRIEFING
     SCHEDULE
     Case No. 3:20-cv-6018-MMC
        Case 3:20-cv-06018-MMC Document 58 Filed 03/08/21 Page 2 of 5




 1          Pursuant to this Court’s Standing Order (ECF No. 38-1) and Local Civil Rules 6-2 and 7-

 2 12, the Parties hereby stipulate to and respectfully request entry of a Court order enlarging the

 3
     time for summary judgment briefing consistent with the following schedule:
 4
                •   Plaintiffs’ motion for summary judgment is due April 16, 2021.
 5
                •   Defendants’ combined opposition to Plaintiffs’ motion and cross-motion for
 6                  summary judgment is due May 17, 2021.
 7
                •   Plaintiffs’ combined reply in support of their motion and opposition to Defendants’
 8                  cross-motion is due June 1, 2021.

 9              •   Defendants’ reply in support of their motion is due June 15, 2021.

10          This is the fourth time modification request by the Parties. The Parties previously
11 requested (1) an enlargement of Defendants’ deadline to file an answer and a certified copy of the

12 Administrative Record, and (2) an enlargement of the summary judgment briefing schedule due to

13 the obligations of Plaintiffs’ Counsel in other matters, including five substantive filings and a

14 hearing on a motion to dismiss that was scheduled in the second half of January, and (3) an

15 enlargement of the summary judgment briefing schedule so that Defendants could reevaluate the

16 rule at issue in this case.

17          The Parties seek the present enlargement because they are discussing the possibility of
18 resolving the case without summary judgment briefing. It would present the most efficient use of

19 the Parties’ and the Court’s resources if the parties complete these discussions before commencing

20 briefing.

21          The only effect on this Court’s schedule will be to extend the conclusion of summary
22 judgment briefing by 30 days. Accordingly, the parties respectfully request that the Court enter

23 the proposed stipulated schedule.

24          IT IS SO STIPULATED.
25 Dated: March 8, 2021                           Respectfully submitted,
26
                                                  By: /s/ Jeffrey B. Dubner
27                                                Jeffrey B. Dubner (DC Bar No. 1013399)
                                                  (admitted pro hac vice)
28                                                Kristen Miller (D.C. Bar. No. 229627)
      JOINT STIPULATED REQUEST TO ENLARGE              1
      BRIEFING SCHEDULE
      Case No. 3:20-cv-6018-MMC
       Case 3:20-cv-06018-MMC Document 58 Filed 03/08/21 Page 3 of 5




 1                                         (admitted pro hac vice)
                                           Sean A. Lev (D.C. Bar. No. 449936)
 2                                         (admitted pro hac vice)
                                           Democracy Forward Foundation
 3
                                           P.O. Box 34553
 4                                         Washington, DC 20043
                                           jdubner@democracyforward.org
 5                                         kmiller@democracyforward.org
                                           slev@democracyforward.org
 6                                         Telephone: (202) 448-9090
 7

 8                                         Jennifer C. Pizer (CA Bar. No. 152327)
                                           Lambda Legal Defense and Education Fund
 9                                         4221 Wilshire Blvd., Suite 280
                                           Los Angeles, CA 90010
10                                         (213) 590-5903
11                                         jpizer@lambdalegal.org

12                                         M. Currey Cook (NY Bar No. 4612834)
                                           (admitted pro hac vice)
13                                         Lambda Legal Defense and Education Fund
                                           120 Wall St., 19th Fl.
14                                         New York, New York 10005
15                                         ccook@lambdalegal.org
                                           Telephone: (212) 809-8585
16
                                           Sasha Buchert (Oregon Bar No. 070686)
17                                         (admitted pro hac vice)
                                           Lambda Legal Defense and Education Fund
18                                         1776 K Street, N.W., 8th Floor
19                                         Washington, DC 20006-2304
                                           Sbuchert@lambdalegal.org
20                                         Telephone: (202) 804-6245

21                                         Kathryn E. Fort (MI Bar No. 69451)
                                           (admitted pro hac vice)
22
                                           Michigan State University College of Law
23                                         Indian Law Clinic
                                           648 N. Shaw Lane
24                                         East Lansing, M.I. 48824
                                           fort@msu.edu
25                                         Telephone: (517) 432-6992
26
                                           Counsel for Plaintiffs
27

28
     JOINT STIPULATED REQUEST TO ENLARGE       2
     BRIEFING SCHEDULE
     Case No. 3:20-cv-6018-MMC
       Case 3:20-cv-06018-MMC Document 58 Filed 03/08/21 Page 4 of 5




 1 Dated: March 8, 2021                    Respectfully submitted,

 2                                         DAVID L. ANDERSON
                                           United States Attorney
 3
                                            /s/ Emmet P. Ong
 4
                                           EMMET P. ONG
 5
                                           Assistant United States Attorney
 6

 7                                         Counsel for Defendants
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATED REQUEST TO ENLARGE       3
     BRIEFING SCHEDULE
     Case No. 3:20-cv-6018-MMC
       Case 3:20-cv-06018-MMC Document 58 Filed 03/08/21 Page 5 of 5




 1                                     [PROPOSED] ORDER

 2         Pursuant to stipulation of the parties, IT IS SO ORDERED.

 3

 4 DATED:__________________

 5
                                                           HON. MAXINE M. CHESNEY
 6                                                          United States District Judge

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATED REQUEST TO ENLARGE           4
     BRIEFING SCHEDULE
     Case No. 3:20-cv-6018-MMC
